—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered January 3, 2001, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 18 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490). The evidence warranted the conclusion that defendant intended to cause serious physical injury, and the jury properly rejected his speculative alternate theories.
We perceive no basis to reduce the sentence. Concur — Tom, J.P., Mazzarelli, Buckley, Sullivan and Lerner, JJ.